—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the jury verdict finding him guilty of murder in the second degree (Penal Law § 125.25 [1]) and promoting prison contraband in the first degree (Penal Law § 205.25 [2]) is not supported by legally sufficient evidence and is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s contention that reversal is mandated because of prosecutorial misconduct on summation is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
The contentions of defendant raised in his pro se supplemental brief that the prosecutor knowingly introduced false *780testimony and that he was denied effective assistance of counsel are without merit. The record contains no evidence that the prosecutor knowingly introduced false testimony (cf., People v Pelchat, 62 NY2d 97; People v Savvides, 1 NY2d 554). Upon our review of the record, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Murder, 2nd Degree.) Present — Hayes, J. P., Hurlbutt, Balio and Lawton, JJ.